Lumpkin, J.
On an application for an ad interim injunction a judgment adverse to the petitioners was rendered on January 31st. On February 19th a bill of exceptions was mailed to the presiding judge, under a special delivery stamp, addressed to him at a county other than that of his residence, but where he had been holding court. Having finished the business incident to the term of the court at that point, he left for his home on the morning of February 20th, without receiving the bill of exceptions. It was forwarded to him at the place of his residence, arriving there on February the 20th at ten o’clock p. m., but was not delivered by the postmaster to the judge until the following morning. He then, certified the bill of exceptions, adding to his certificate a statement of these facts. Held, that the writ of error must be dismissed. Griffith v. Mitchell, 117 Ga. 476 (43 S. E. 742) ; Long v. Bank of Minden, 126 Ga. 679 (55 8. B. 915) ; Porter v. State, 127 Ga. 288 (56 S. E. 430).

Writ of error dismissed.


All the Justices concur.